Case: 13-1113    Document: 40    Page: 1   Filed: 06/18/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

 ZHAOQING NEW ZHONGYA ALUMINUM CO., LTD.
    AND ZHONGYA SHAPED ALUMINUM (HK)
            HOLDING LIMITED,
             Plaintiffs-Appellants,
                           AND

  GUANG YA ALUMINUM INDUSTRIES CO., LTD.,
  FOSHAN GUANGCHENG ALUMINUM CO., LTD.,
 KONG AH INTERNATIONAL COMPANY LIMITED,
   GUANG YA ALUMINUM INDUSTRIES (HONG
 KONG) LIMITED, AND GUANG CHENG ALUMINUM
           INDUSTRIES (USA), INC.,
                   Plaintiffs,
                            v.
                   UNITED STATES,
                   Defendant-Appellee,
                           AND

       ALUMINUM EXTRUSIONS FAIR TRADE
                COMMITTEE,
               Defendant-Appellee.
                __________________________

                        2013-1113
                __________________________
Case: 13-1113     Document: 40     Page: 2    Filed: 06/18/2013




 ZHAOQING NEW ZHONGYA ALUMINUM V. US                         2

    Appeal from the United States Court of International
 Trade in consolidated Nos. 11-CV-0178 and 11-CV-0196,
 Chief Judge Donald C. Pogue.
               __________________________

                       ON MOTION
                 __________________________

  Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
 NEWMAN, Circuit Judge.
                          ORDER


     Zhaoqing New Zhongya Aluminum Co., Ltd. and
 Zhongya Shaped Aluminum (HK) Holding Limited (Ap-
 pellants) move for an extension of time to file a brief.
 Aluminum Extrusions Fair Trade Committee opposes and
 moves to dismiss this appeal.
      Appellants’ brief was due April 5, 2013. On April 22,
 2013, Appellants filed a motion for an extension of time
 until April 23, 2013 to file their brief. Appellants failed to
 file a brief on April 23, 2013.
     In its motion for an extension of time, Appellants’
 counsel stated that he “was planning to file its principal
 brief by the Friday April 5, 2013 deadline” but that a
 “computer crash and loss of the pertinent files” prevented
 him. Counsel then stated that he “could have filed on
 Monday April 8, 2013” but “further reflection especially
 over the weekend of April 5-7, 2013 . . . led to the conclu-
 sion that filing the principal brief was still premature . . .
 .”
     Failure to comply with this court’s rules, including
 failure to file a brief, may result in dismissal of an appeal
 for failure to prosecute. Julien v. Zeringue, 864 F.2d
 1572, 1574 (Fed. Cir. 1989).
Case: 13-1113         Document: 40   Page: 3     Filed: 06/18/2013




 3                       ZHAOQING NEW ZHONGYA ALUMINUM V. US

       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion for an extension of time is denied.
       (2) The motion to dismiss is granted.
       (3) Each side shall bear its own costs.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk

 s26


 ISSUED AS A MANDATE: June 18, 2013